[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 05-14945                  MARCH 29, 2006
                          Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                        ________________________

                 D. C. Docket No. 04-01883-CV-T-26-TGW

MEL ABELE,


                                                      Plaintiff-Appellant,

                                    versus

GRANT TOLBERT,
RON ALIFF,
DOES, Does: One, Two, Three,


                                                      Defendants-Appellees.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (March 29, 2006)

Before ANDERSON, BIRCH and PRYOR, Circuit Judges.

PER CURIAM:
      Mel Abele appeals pro se an order that dismissed his Second Amended

Complaint for failure to state a claim under the Racketeer Influenced and Corrupt

Organizations Act and refused to exercise supplemental jurisdiction over his

remaining claims on the ground that they arose only under state law. Because

Abele failed to allege the defendants committed predicate acts that would

constitute a pattern of racketeering activity, we affirm the dismissal with prejudice

of Abele’s claim under the RICO Act. Because we conclude Abele stated a claim

that the defendants violated his right to due process of law, we reverse the

dismissal of that claim and remand for further proceedings.

                                I. BACKGROUND

      Abele filed a complaint against Grant Tolbert, Ron Aliff, and three unnamed

defendants that alleged violations of the Takings Clause of the Fifth and

Fourteenth Amendments, the RICO Act, principles of constitutional due process

and various state laws when the defendants destroyed and condemned several of

Abele’s properties, removed electric meters from four private residences, and

refused to issue Abele several permits. The district court dismissed sua sponte

Abele’s complaint for a lack of subject matter jurisdiction. We reversed and held

that “Abele’s complaint raised several federal questions: (1) whether the

defendants violated the Racketeer Influenced and Corrupt Organizations Act



                                          2
(RICO), 18 U.S.C. section 1961 et seq.; (2) whether the defendants violated

Abele’s constitutional right to due process of law; and (3) whether the defendants

violated the Takings Clause of the Fifth and Fourteenth Amendments to the

Constitution.” Abele v. Tolbert, No. 04-14885 (11th Cir. May 3, 2005) (per

curiam). On remand, the district court instructed Abele to file an amended

complaint, but dismissed sua sponte Abele’s amended complaint because it was a

“‘quintessential shotgun pleading’ of the type that the Eleventh Circuit Court of

Appeals has repeatedly condemned.” Abele followed the order of the district court

to refile his complaint.

      In his Second Amended Complaint, Abele alleged: (1) Ron Aliff demolished

one of Abele’s properties “without any legal notice as required by Federal and

States Statutes” and “the ‘agency’ failed to grant the bare essentials of law” and

violated protections guaranteed by the Florida and Federal Constitutions when it

failed to seek injunctive relief as required by state law; (2) Aliff wrongly denied,

under state law, a building permit for a property Abele sold; and (3) Ron Aliff and

Grant Tolbert violated various state laws and the RICO Act when, without proper

notice or court orders, they ordered the removal of the electric meter from a mobile

home on property zoned for agricultural use.

      The defendants moved to dismiss the Second Amended Complaint for



                                           3
failure to state a claim upon which relief can be granted. See Fed. R. Civ. P.

12(b)(6). The district court concluded that Abele failed to state a claim under the

RICO Act and dismissed that claim with prejudice. The district court determined

that Abele’s remaining allegations sought “relief solely pursuant to Florida law”

and dismissed them without prejudice after declining to exercise its supplemental

jurisdiction. Abele again seeks our review.

                          II. STANDARD OF REVIEW

      “We review the dismissal of a complaint for failure to state a claim de novo,

construing all allegations in the complaint as true and in the light most favorable to

the plaintiff.” Shands Teaching Hosp. and Clinics, Inc. v. Beech Street Corp., 208

F.3d 1308, 1310 (11th Cir. 2000) (internal citation omitted). “A motion to dismiss

is only granted when the movant demonstrates ‘beyond doubt that the plaintiff can

prove no set of facts in support of his claim which would entitle him to relief.’”

Harper v. Blockbuster Entertainment Corp., 139 F.3d 1385, 1387 (11th Cir. 1998)

(quoting Conley v. Gibson, 355 U.S. 41, 45-46, 78 S. Ct. 99, 102 (1957)).

                                 III. DISCUSSION

      Because Abele appeals pro se, we “construe [his] complaint more liberally

than [we] would formal pleadings drafted by lawyers.” Powell v. Lennon, 914

F.2d 1459, 1463 (11th Cir. 1990). We also construe liberally his arguments on



                                           4
appeal. See McBride v. Sharpe, 25 F.3d 962, 971 (11th Cir. 1994); Saleem v.

Evans, 866 F.2d 1313, 1315 & n.2 (11th Cir. 1989). Although Abele’s appeal

briefs are almost indecipherable, we construe them to include two arguments: (1)

he stated a claim upon which relief could be granted under the RICO Act; and (2)

he sought relief under federal law and stated a claim of violation of his

constitutional right to due process. Abele fails to challenge on appeal the dismissal

without prejudice of his claims based on state law, and we decline to address the

issue of “obligation of contract” that Abele raises in his reply brief because he

failed to raise it in Count II of his Second Amended Complaint and in his Initial

Brief. See Hartsfield v. Lemacks, 50 F.3d 950, 953 (11th Cir. 1995); Allstate Ins.

Co. v. Swann, 27 F.3d 1539, 1542 (11th Cir. 1994). We first discuss whether

Abele stated a claim under the RICO Act, and then address the issue of due process

of law.

               A. Abele Failed to State a Claim Under the RICO Act.

      We have explained that a civil claim under the RICO Act requires proof of

four elements: “(1) conduct (2) of an enterprise (3) through a pattern (4) of

racketeering activity.” Langford v. Rite Aid of Alabama, Inc., 231 F.3d 1308,

1311 (11th Cir. 2000). “[A] pattern of racketeering activity . . . [is] defined as two

‘predicate acts’ of racketeering activity within a 10 year period. The phrase



                                           5
‘racketeering activity’ is defined as including any act which is indictable under a

lengthy list of criminal offenses . . . .” Id. at 1311-12 (internal citation omitted);

see 18 U.S.C. § 1961(5).

      Abele failed to state a claim under the RICO Act because he failed to allege

the defendants committed predicate acts that would constitute a pattern of

racketeering activity under section 1961(1). See 18 U.S.C. § 1961(1), (5). Abele

alleged the defendants “wantonly and maliciously destroyed” several of his

properties over a 12-year period and wrongly removed a water meter from a

mobile home he owned, but these actions are not included as predicate acts in

section 1961(1). The district court correctly dismissed the claim Abele brought

under the RICO Act.

                 B. Abele Stated a Claim of Denial of Due Process.

      We previously concluded that Abele’s original complaint raised the federal

questions “whether the defendants violated Abele’s constitutional right to due

process of law . . . [and] the Takings Clause of the Fifth and Fourteenth

Amendments to the Constitution.” Abele, No. 04-14885. The Second Amended

Complaint did not allege a taking, but, construed liberally, the complaint raised a

federal question of due process when it alleged that Aliff entered Abele’s property

“and without any legal notice as required by Federal and State Statutes and the



                                            6
relevant Case Law(s), he commenced to demolish the res.” Abele also alleged he

was denied the “bare essentials of law” as guaranteed “under State and Federal

Constitution(s).” Although it was undeniably difficult to unravel Abele’s

complaint, the district court erroneously ignored this federal question.

      “The Due Process Clause of the Fourteenth Amendment requires that a

private citizen be given notice and an opportunity to be heard before a government

official seizes his or her property.” Quik Cash Pawn & Jewelry, Inc. v. Sheriff of

Broward County, 279 F.3d 1316, 1322 (11th Cir. 2002). Count I of Abele’s

complaint, construed liberally, states a claim that the defendants destroyed one or

more of Abele’s properties or homes without notice or a hearing—i.e., that the

defendants violated Abele’s right to procedural due process. The motion to

dismiss this claim should have been denied.

                                IV. CONCLUSION

      We affirm the dismissal with prejudice of Abele’s claim under the RICO

Act. Because we conclude Abele stated a claim that the defendants violated his

right to due process, we reverse the dismissal of that claim and remand for further

proceedings.

      AFFIRMED in part and REVERSED and REMANDED in part.




                                          7